Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement (IDS)
IDS received on 8/27/2021, 4/2/2021, 3/26/2021, 2/18/2021, and 11/23/2020 are considered by the examiner.

Rejoin of Withdrawn Claims
Previously withdrawn claims 7-13 and 19-21 are rejoined as the independent claims 1 and 14 are linking claims that are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Miao Lie, on January 12, 2022.

The claims have been amended as follows:
Claim 1.	 (Currently Amended)  A computer-implemented method for acquiring and recording tracking information on a blockchain, the method comprising:
performing, by a terminal device, a login verification verifying an identity of a user who is to submit transaction data for recordation on the blockchain, comprising:
collecting at least one biometric feature from the user;
determining whether the user has an existing account created at the terminal device based on the at least one biometric feature;
in response to a determination that the user has an existing account created at the terminal device, processing a request to log into the existing account by receiving a login password from the user and matching the received login password with a password associated with the existing account;
in response to processing the request to log into the existing account, retrieving a cryptographic key pair of the user from a key management system;
generating a log entry for recordation on the blockchain, the log entry including login information of the user or a login timestamp;
signing the log entry using a private key corresponding to the cryptographic key pair of the user;
submitting [[a]] the signed log entry for recordation on the blockchain
in response to receiving a confirmation result indicating a successful recordation of the log entry on the blockchain validated by a consensus process provided by the blockchain, allowing the user to use the terminal device to request recordation of the transaction data with tracking information on the blockchain;
the tracking information to be submitted with the transaction data for recordation on the blockchain, the tracking information including identity information of the user and a location of the terminal device;
generating, by the terminal device, a data package including the tracking information and the transaction data; and
submitting, by the terminal device, the data package for recordation on the blockchain.
Claim 2.	 (Canceled) 
Claim 3.	 (Canceled) 
Claim 4.	 (Currently Amended)  The method of claim [[2]] 1, wherein the determining whether the user has the existing account created at the terminal device further comprises:
determining, by the terminal device, whether the at least one biometric feature collected from the user matches a biometric feature associated with the existing account.
Claim 5.	 (Canceled) 
Claim 6.	 (Canceled) 
Claim 7.	 (Currently Amended)  The method of claim [[2]] 1, further comprising:
receiving, by the terminal device, a request to create a new account from the user;
collecting, by the terminal device, a verifiable identificationand the at least one biometric feature[[,]] from the user;
at least one biometric feature collected from the user; and
creating the new account for the user in response to a determination that the verifiable identification and the at least one biometric feature collected from the user are valid.  
Claim 8.	 (Currently Amended)  The method of claim 7, wherein the creating the new account for the user comprises:
receiving, by the terminal device, a login password from the user;
creating, by the terminal device, a cryptographic key pair for the user;
submitting, by the terminal device, the verifiable identification and the at least one biometric feature collected from the user for recordation on the blockchain; and
storing the verifiable identification and the at least one biometric feature collected from the user at the terminal device to facilitate a subsequent request to log into the new account.  
Claim 9.	 (Currently Amended)  The method of claim 1, wherein the acquiring, by the terminal device, the tracking information to be submitted with the transaction data for recordation on the blockchain further comprises:
identifying, by the terminal device, a product associated with the transaction data; 
acquiring, by the terminal device, product information regarding the product associated with the transaction data; and

Claim 10. (Original)  The method of claim 9, further comprising:
including, in the tracking information, a device identifier identifying the terminal device.  
Claim 11. (Original)  The method of claim 1, wherein the transaction data being submitted is for updating a smart contract recorded on the blockchain, and the method further comprises:
receiving, by the terminal device, an error message from a blockchain system indicating an error reported by the smart contract; and
reporting the error message to the user.  
Claim 12. (Original)  The method of claim 11, wherein the error is reported when the smart contract determines that the transaction data submitted is invalid.
Claim 13. (Original)  The method of claim 1, further comprising:
logging the user out of the terminal device; and
submitting, by the terminal device, the identity information of the user and a logout timestamp for recordation on the blockchain.
Claim 14. (Currently Amended)  A device for recording tracking information of transaction data on a blockchain, comprising:
one or more processors; and 

perform a login verification verifying an identity of a user who is to submit transaction data for recordation on the blockchain, comprising:
collecting at least one biometric feature from the user;
determining whether the user has an existing account created at the terminal device based on the at least one biometric feature; 
in response to a determination that the user has an existing account created at the terminal device, processing a request to log into the existing account by receiving a login password from the user and matching the received login password with a password associated with the existing account;
in response to processing the request to log into the existing account, retrieving a cryptographic key pair of the user from a key management system;
generating a log entry for recordation on the blockchain, the log entry including login information of the user or a login timestamp;
signing the log entry using a private key corresponding to the cryptographic key pair of the user;
submitting [[a]] the signed log entry for recordation on the blockchain
with tracking information on the blockchain;
acquire the tracking information to be submitted with the transaction data for recordation on the blockchain, the tracking information including identity information of the user and a location of the device; 
generate a data package including the tracking information and the transaction data; and
submit the data package for recordation on the blockchain. 
Claim 15. (Canceled) 
Claim 16. (Currently Amended)  A non-transitory computer-readable medium having stored therein instructions that, when executed by a processor of a device, cause the device to perform a method for recording tracking information of transaction data on a blockchain, the method comprising:
performing a login verification verifying an identity of a user who is to submit transaction data for recordation on the blockchain, comprising:
collecting at least one biometric feature from the user;
determining whether the user has an existing account created at the terminal device based on the at least one biometric feature; 
by receiving a login password from the user and matching the received login password with a password associated with the existing account;
in response to processing the request to log into the existing account, retrieving a cryptographic key pair of the user from a key management system;
generating a log entry for recordation on the blockchain, the log entry including login information of the user or a login timestamp;
signing the log entry using a private key corresponding to the cryptographic key pair of the user;
submitting [[a]] the signed log entry for recordation on the blockchain
in response to receiving a confirmation result indicating a successful recordation of the log entry on the blockchain validated by a consensus process provided by the blockchain, allowing the user to use the terminal device to request recordation of the transaction data with tracking information on the blockchain;
acquiring the tracking information to be submitted with the transaction data for recordation on the blockchain, the tracking information including identity information of the user and a location of the device; 
generating a data package including the tracking information and the transaction data; and

Claim 17. (Canceled)
Claim 18. (Currently Amended)  The device of claim [[17]] 14, wherein in determining whether the user has the existing account created at the terminal device, the one or more processors are further configured to:
determine whether the at least one biometric feature collected from the user matches a biometric feature associated with the existing account.
Claim 19. (Currently Amended)  The device of claim 14, wherein the one or more processors are further configured to:

receive a request to create a new account from the user;
collect a verifiable identificationand the at least one biometric feature[[,]] from the user;
determine validity of the verifiable identification and the at least one biometric feature collected from the user; and
create the new account for the user in response to a determination that the verifiable identification and the at least one biometric feature collected from the user are valid.  
Claim 20. (Currently Amended)  The device of claim 19, wherein in creating the new account, the one or more processors are further configured to:

create a cryptographic key pair for the user;
submit the verifiable identification and the at least one biometric feature collected from the user for recordation on the blockchain; and
store the verifiable identification and the at least one biometric feature collected from the user at the device to facilitate a subsequent request to log into the new account.  
Claim 21. (Original)  The device of claim 14, wherein the one or more processors are configured to:
identify a product associated with the transaction data; 
acquire product information regarding the product associated with the transaction data; and
include, in the tracking information, the identity information of the user, the location of the device, and the product information regarding the product associated with the transaction data.  

Reasons for Allowance
Claims 1, 4, 7-14, 16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 provides a process for allowing a user to use a terminal device to request recordation of a transaction data with tracking information on the blockchain. That is, the process performed by a terminal device a login verification verifying an identity of a user and in response to the verification, the terminal device acquiring he tracking information to be submitted with the transaction data for recordation on the blockchain, the tracking information including identity information of the user and a location of the terminal device; the terminal device generating a data package including the tracking information and the transaction data; and the terminal device submitting the data package for recordation on the blockchain. The claim further recites the verification of identity of the user comprises collecting at least one biometric feature from the user; determining whether the user has an existing account created at the terminal device based on the at least one biometric feature; in response to a determination that the user has an existing account created at the terminal device, processing a request to log into the existing account by receiving a login password from the user and matching the received login password with a password associated with the existing account; in response to processing the request to log into the existing account, retrieving a cryptographic key pair of the user from a key management system; generating a log entry for recordation on the blockchain, the log entry including login information of the user or a login timestamp; signing the log entry using a private key corresponding to the cryptographic key pair of the user; submitting the signed log entry for recordation on the blockchain; and in response to receiving a confirmation result indicating a successful recordation of the log entry on the blockchain validated by a consensus process provided by the blockchain, allowing the user to use the terminal device to request recordation of the transaction data with tracking information on the blockchain. In other words, the instant claim employs multi-factor verification and utilizes the consensus process provided by the blockchain as one of verification process in verifying of 
Multi-factor user authentication for providing computer resources is well known in the art before the effective filing of instant claimed invention: 
For example, US Patent Publication No. 20160261411 discloses technique of using a contactless token in providing multi-factor user authentication. The user credentials are stored on the token in the form of private keys and encrypted data and passwords are stored on the device. When an access to the resource is required, an encrypted password is transmitted to the token and decrypted using the stored key. The unencrypted password is then transmitted back to the device under the secured session. The publication further discloses blockchain usage.
US Patent Publication No. 20180205725 discloses verifying party identities for secure transactions. The publication provides multiple authentication techniques in determining that the security credential of login attempt from a mobile device is authentic. These techniques includes login and a password, biometric identifier, credentials utilizing a secure token and a private key, unique telephone number assigned to the mobile device, electronic serial number, international mobile equipment indicator unique to the mobile device, etc. The technique further includes determining whether the user information satisfies stored user account data of a distributed ledger database that includes a blockchain database.
US Patent Publication No. 20180285879 discloses varying levels of securities including multi-factor authentication as login procedures in accessing personas that are stored on one or more blocks in a blockchain.
US Patent Publication No. 20180108024 discloses utilizing IoT and blockchain technology that allows users and machines to identify, authenticate and interact with items without relying on a third party controlled authentication service. The publication utilizes open registry database and ledger where 
US Patent No. 5,613,012 discloses a tokenless identification system that utilizes user’s biometric in identification of a user’s account. In response to identification of user’s account based on the biometric, the system utilizes authentication process, e.g. credential such as PIN, in authorizing the use of a device.
WO2019205389 discloses a method in which a first user identity information is verified according to a pre-determined authentication rule, determining whether to execute multi-factor authentication. When it is determined to execute the multi-factor authentication, a second user identity information is sent to a blockchain network for verification.
The cited references, alone or in combination, do not teach the specific steps in combination as claimed in claim 1 in verification of the user identity in a login process and allowing of the to use the terminal device to request recordation of the transaction data with tracking information on the blockchain, e.g. acquiring he tracking information to be submitted with the transaction data for recordation on the blockchain, the tracking information including identity information of the user and a location of the terminal device; the terminal device generating a data package including the tracking information and the transaction data; and the terminal device submitting the data package for recordation on the blockchain.
The other independent claim 14 is a device for performing the operation of claim 1 while claim 16 represents is a corresponding non-transitory computer-readable medium having instructions for a processor of a device to perform the operation of claim 1. Hence, they are allowed for the same rationale.
The dependent claim(s) are allowed for the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685